

                                                                   Exhibit 10.1
                        AMENDMENT TO SEVERANCE AGREEMENT
                                WALTER N. GEORGE

     This  agreement  is entered  into by and  between  American  Italian  Pasta
Company,  a  Delaware  corporation,   (the  "Employer")  and  Walter  N.  George
("Employee").

     WHEREAS,  the parties entered into an Severance Agreement effective October
1, 2005 (the "Severance Agreement"); and

     WHEREAS,  the parties now desire to amend the Severance Agreement to comply
with  Section  409A of the  Internal  Revenue  Code of 1986,  as amended and the
regulations and other guidance issued thereunder ("409A").

         NOW, THEREFORE, the Severance Agreement is amended as follows:

         A. Section 4.1.1(b) is amended to read as follows:

                  (b)  Subject to the  provisions  of  Sections  4.1.2 and 4.1.3
         hereof,  if Employee's  employment  is  terminated by Employer  without
         Cause,  as  defined  in  Section  4.3,  or  if  Employee  resigns  from
         Employee's  employment for Good Reason, as defined in Section 4.4, then
         the following provisions (i) and (ii) shall apply.

         (i)  During  the  Severance  Period  and for a period of six (6) months
         thereafter,  Employee shall also be eligible to participate on the same
         terms and conditions as in effect immediately prior to such termination
         or  resignation  in all life  insurance  plans or programs  provided to
         Employee by  Employer  ("Employee  Welfare  Plans") at the time of such
         termination  or  resignation  and  which  continue  to be  provided  by
         Employer to its  employees  following the date of such  termination  or
         resignation;   provided,   however,  that  Employee's   eligibility  to
         participate in these  Employee  Welfare Plans shall end at such time as
         Employee becomes eligible to receive coverage under comparable programs
         of a subsequent employer. If, during the Severance Period,  Employee is
         precluded from  participating in any Employee Welfare Plan by its terms
         or applicable  law,  then Employer will provide  Employee with benefits
         that are  reasonably  equivalent to those  Employee would have received
         under such plan had  Employee  been  eligible to  participate  therein.
         Anything to the contrary herein notwithstanding, Employer shall have no
         obligation to continue to maintain any Employee Welfare Plan during the
         Severance  Period solely as a result of this  Agreement.  As an example
         and solely for  purposes of  illustration:  If  Employer  were to cease
         providing dental insurance to its senior  executives prior to or during
         the  Severance  Period,  then  Employer  would  have no  obligation  to
         maintain such plan or provide to Employee  individual  dental insurance
         to satisfy its obligations under this Section 4.1.1.

         (ii) The Employer  shall  provide to Employee the benefits set forth in
         sub-paragraphs  3  and 4 of  the  first  paragraph  of  the  Employer's
         Severance Plan for Senior Vice Presidents and Above (which benefits are
         the "Health Plan Severance  Benefit" and which Plan is the "SVP Plan");
         provided  that the  "Severance  Period" for purposes of the Health Plan
         Severance  Benefit  shall  be the  Severance  Period  defined  in  this
         Agreement; and provided further that the provision in the SVP Plan that
         terminates such coverage upon Employee being hired by another  employer
         shall be disregarded  and the Health Plan  Severance  Benefit shall end
         before  the end of the  Severance  Period  if it would  end  under  the
         immediately  preceding clause (i) if the Health Plan Severance  Benefit
         were an Employee Welfare Plan.

         B. A new Section 4.6 is added to read as follows:

         4.6 6-month Delay. Notwithstanding anything contained in this Agreement
         to the contrary,  if the Employee is a "specified employee" (determined
         in accordance  with Code Section 409A and

                                       1



--------------------------------------------------------------------------------




          Treasury  Regulation  Section  1.409A-3(i)(2))  as of the  date of the
          Employee's termination of employment (other than due to the Employee's
          death), then any payment,  benefit or entitlement provided for in this
          Agreement that constitutes "deferred  compensation" within the meaning
          of  Section  409A and that is  payable  during  the first  six  months
          following the date of the Employee's  termination of employment  shall
          be paid or provided to the  Employee in a lump sum cash  payment to be
          made on the  earlier  of (a) the  Employee's  death  or (b) the  first
          business day (or within 30 days after such first  business day) of the
          seventh  calendar month  immediately  following the month in which the
          date the Employee's termination of employment occurs.

          C. Section 4.4 is amended by deleting  therefrom the phrase,  ", which
          failure or refusal  to comply is  uncorrected  for a period of 15 days
          following receipt by Employer of written notice thereof from Employee"
          and by inserting the following at the end thereof:

          Employee  shall be required to provide  notice to the  Employer of the
          existence  of  either  condition  (ii) or (iii)  within 90 days of the
          initial  existence  of the  condition,  upon the  notice  of which the
          Employer shall have a period of 30 days during which it may remedy the
          condition.

          D. A new Section 8 is added to read as follows:

          8.  Compliance  with  Section  409A  of  the  Internal  Revenue  Code.
          Notwithstanding  any  provision  in  the  Severance  Agreement  to the
          contrary,   the  Severance  Agreement  and  this  Amendment  shall  be
          interpreted,  construed,  operated and  conformed in  accordance  with
          409A.  For purposes of  determining  whether any payment  results in a
          "deferral of compensation"  within the meaning of 409A, the exemptions
          available under 409A shall be maximized,  and each installment payment
          to be made under the Agreement shall be treated as a separate  payment
          for  purposes  of  409A.  It is  intended  by the  Employer  that  all
          compensation  and benefits  payable or provided to Employee under this
          Agreement  or  otherwise  shall  either be exempt from or fully comply
          with  the  provisions  of 409A so as not to  subject  Employee  to the
          additional tax, interest or penalties which may be imposed under 409A.
          The parties  acknowledge  that 409A is ambiguous in certain  respects.
          The Employer agrees that it will attempt in good faith not to take any
          action,  and will  attempt in good faith to  refrain  from  taking any
          action,  that would result in the imposition of tax,  interest  and/or
          penalties  upon  Employee  under 409A.  To the extent the Employer has
          acted or  refrained  from  acting in good  faith as  required  by this
          Section,   neither  it  nor  its   employees,   officers,   directors,
          contractors  or agents will be  responsible  for any  consequences  of
          failure to comply with 409A, and Employee shall not be entitled to any
          damages  related  to any  such  failure  even  though  the  Employment
          Agreement and this Amendment  require  certain  actions to be taken in
          conformance  with 409A.  "Separation  from service,"  "termination  of
          employment" and similar phrases shall mean Employee's  separation from
          service with the Employer (within the meaning of 409A) for any reason.
          Generally,  a  permanent  decrease  to no more than 20% of the average
          level of bona fide services performed during the immediately preceding
          36-month  period is considered a separation  from service for purposes
          of 409A. For this purpose, Employee's employment relationship shall be
          treated as continuing intact while Employee is on military leave, sick
          leave or other  bona fide leave of absence if the period of such leave
          does not exceed six months,  or if longer, so long as Employee retains
          the right to reemployment under applicable statue or by contract.  For
          purposes  of  determining   whether  a  separation  from  service  has
          occurred,  the  "Employer"  shall be determined  by applying  Internal
          Revenue Code Sections 414(b) and (c), and substituting 50% for the 80%
          ownership level.

                                       2




--------------------------------------------------------------------------------








     IN WITNESS  WHEREOF,  the  undersigned  have executed this  agreement  this
30th day of December, 2008.



                                      AMERICAN ITALIAN PASTA COMPANY


                                      By:  /s/ Robert W. Schuller
                                         ---------------------------------------
                                      Title:  EVP & General Counsel
                                            ------------------------------------


                                      WALTER N. GEORGE


                                      /s/ Walter N. George
                                      ------------------------------------------


                                       3


